Order, Supreme Court, New York County (Edward H. Lehner, J.), entered March 5, 2007, which, to the extent appealed from as limited by the briefs, granted the petition to vacate an arbitration award, unanimously affirmed, without costs.
The arbitrator’s notice of hearing was sent to the law firm’s former business address, despite the firm’s timely notification of a change of address. No evidence was offered that the notice was sent by registered or certified mail, as required by CPLR 7506 (b). Upon being notified of the hearing at the time of its commencement, the firm requested adjournment of approximately 30 minutes so it could appear, but the request was denied, resulting in foreclosure of its presentation of pertinent and material evidence. This constituted an abuse of discretion and misconduct within the meaning of CPLR 7511 (b) (1) (i) (Matter of Bevona [Superior Maintenance Co.], 204 AD2d 136, 139 [1994]). Concur—Tom, J.P., Saxe, Nardelli and Williams, JJ.